                    rN jHr
CASE 0:20-cr-00147-PAM-LIB Doc. 55 Filed 09/24/20 Page 1 of 5
                                          r"ouRr          RECEIVED
               UNI lrE b STA'{E5 b\}IR\LT                     BY MAIL
                     FOR T1+ E
                 D(STR\rT $r MrN                              SF     s42020
                                                      CLERK, U.S. DISTRICT COURT
                                                             ST PAUL. MN
                                             '.70-t/flLlT      (PA




                                                                              OBAL




                                                                                hbl.




                              enlowt         Oon      t t-;




                                          15ltt,til




                                                              sEP 2 4 2o2l
    CASE 0:20-cr-00147-PAM-LIB Doc. 55 Filed 09/24/20 Page 2 of 5




                          ior,,s,   Tlfle$

                                    7   L{6,tt




\   \ra          '{   t)it+r;



                                                                  ksoni<- bclrifp-t




                                                       llo   (t




                                         Occlec

                                                  ttA\ur\
CASE 0:20-cr-00147-PAM-LIB Doc. 55 Filed 09/24/20 Page 3 of 5




 "A*i "An) v;olofi
CASE 0:20-cr-00147-PAM-LIB Doc. 55 Filed 09/24/20 Page 4 of 5



             c^nJ',e*




                                                                ortdinsr
CASE 0:20-cr-00147-PAM-LIB Doc. 55 Filed 09/24/20 Page 5 of 5
